DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 4, 6, 7, 9, 15, 17, 18, 20, 24, 25, 26, 27, 28, 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Notes
	“TCI state change” refers to a beam / BWP change

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Independent Claim 1, 12
Claim(s) 1, 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Apple Inc, “Remaining Issues on Multi-beam operation”, 3GPP TSG RAN WG1 #99, Reno, USA, November 18-22, 2019.
As to claim 1, 12: Apple teaches a method of wireless communication at a user equipment (UE), comprising: receiving, from a base station, a transmission including an indication to change at least one of a transmission configuration indication (TCI) state for multiple component carriers (CCs) (p.6, section 2.1: MAC CE can be used to update the TCI states for CORESETs/PDSCH for a group of CCs within a bands group), a spatial relation for the multiple CCs (p.8, section 2.2: gNB can use a MAC CE to update spatial relation for SCS resources from multiple CCs, and gNB can use a MAC CE to update the spatial relation for a group of PUCCH resources), or a pathloss reference signal (PL RS) for the multiple CCs (p.9, section 2.2: In last meeting, a working assumption to change pathloss reference signal based on MAC CE has been agreed); and switching beams in response to the transmission (p.2, section 1:UE applies the new beam indicated in step 2 MAC-CE for at least the DL reception; p.8, section 2.2: gNB can still configure the PUCCH/SRS beam by a MAC CE), wherein timing of the switching is based on a grouping of the multiple CCs (p.5 section 1: for the purpose of simultaneous spatial relation update across multiple CCs/BWPs – up to 2 lists of CCs can be configured by RRC per UE, and the applied list is determined by the indicated in the MAC CE … the lists are independent from those for simultaneous TCI state activation; p.6, section 2.1: MAC CE can be used to update the TCI states for CORESETs/PDSCH for a group of CCs within a bands group).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Dependent Claims
Claim(s) 2, 3, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apple Inc, “Remaining Issues on Multi-beam operation”, 3GPP TSG RAN WG1 #99, Reno, USA, November 18-22, 2019 in view of Huawei, “Discussion on MRTD requirements for NR intra-band non-contiguous CA”, 3GPP TSG-RAN WG4 Meeting #91, May 13th-17th, 2019.
As to claim 2, 13: Apple teaches the method of claim 1, 12 … if the multiple CCs are in different groups of CCs, each group of CCs using a different beam (p.5 section 1: for the purpose of simultaneous spatial relation update across multiple CCs/BWPs – up to 2 lists of CCs can be configured by RRC per UE, and the applied list is determined by the indicated in the MAC CE).
Apple may not explicitly teach wherein the UE switches the beams at different times.  However, Huawei teaches wherein the UE switches the beams at different times (section 2, p2: when the receiving timing difference between two CCs is larger than half CP, there is an interruption of up to 1 symbol when UE switches its Rx beam … UE may frequently perform Rx beam switching … beam sweeping on CSI-RS resources … in response to active TCI-state change).
Thus, it would have been obvious to one of ordinary skill in the art to implement switching beams at different times, taught by Huawei, into the groups of CCs, taught by Apple, in order to implement a well-known feature of a pre-defined protocol. In addition it would have been obvious to combine Apple and Huawei in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.  Moreover, it is generally considered to be within the ordinary skill in the art to adjust, vary, select or optimize the numerical parameters or values of any system absent a showing of criticality in a particular recited value.  The burden of showing criticality is on Applicant.  In re Mason, 87 F.2d 370, 32 USPQ 242 (CCPA 1937); Marconi Wireless Telegraph Co. v. U.S., 320 U.S. 1, 57 USPQ 471 (1943); In re Schneider, 148 F.2d 108, 65 USPQ 129 (CCPA 1945); In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955); In re Saether, 492 F.2d 849, 181 USPQ 36 (CCPA 1974); In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Since Apple discloses activation of beams for component carriers, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the time at which beams are activated or changed, including at different times, absent a showing of criticality by Applicant.  

As to claim 3, 14: Apple teaches the method of claim 2, 12.
Apple may not explicitly teach wherein the different times are based on a receive time difference (RTD) between the different groups of CCs.  However, Huawei teaches wherein the different times are based on a receive time difference (RTD) between the different groups of CCs (section 2, p2: when the receiving timing difference between two CCs is larger than half CP, there is an interruption of up to 1 symbol when UE switches its Rx beam … UE may frequently perform Rx beam switching … beam sweeping on CSI-RS resources … in response to active TCI-state change).
Thus, it would have been obvious to one of ordinary skill in the art to implement switching beams at different times, taught by Huawei, into the groups of CCs, taught by Apple, in order to implement a well-known feature of a pre-defined protocol. In addition it would have been obvious to combine Apple and Huawei in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.  

Claim(s) 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apple Inc, “Remaining Issues on Multi-beam operation”, 3GPP TSG RAN WG1 #99, Reno, USA, November 18-22, 2019, Huawei, “Discussion on MRTD requirements for NR intra-band non-contiguous CA”, 3GPP TSG-RAN WG4 Meeting #91, May 13th-17th, 2019 in view of Mediatek, “Discussion on remaining issues on TCI switching”, 3GPP TSG-RAN WG4 Meeting #92, Ljubljana, SI, August 26th-30th, 2019.
As to claim 5, 16: Apple teaches the method of claim 2, 13.
Apple may not explicitly teach wherein the different times are based on a known TCI state or an unknown TCI state.  However, Mediatek teaches wherein the different times are based on a known TCI state or an unknown TCI state (p.2, section 3: UE fall back to the procedure for unknown TCI state switch and start to try different Rx beams … UE will start the procedure for unknown TCI state switch and to try different Rx beams).
Thus, it would have been obvious to one of ordinary skill in the art to implement known and unknown TCI states, taught by Mediatek, into the different times, taught by Huawei, in order to implement a well-known feature of a pre-defined protocol. In addition it would have been obvious to combine Mediatek and Huawei in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 8, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apple Inc, “Remaining Issues on Multi-beam operation”, 3GPP TSG RAN WG1 #99, Reno, USA, November 18-22, 2019 in view of Intel, “Discussion on multi-beam enhancements”, 3GPP TSG RAN WG1 #98, Prague, CZ, August 26-30, 2019.
As to claim 8, 19: Apple teaches the method of claim 1.
Apple may not explicitly teach wherein the UE switches the beams simultaneously if the multiple CCs are in a group of CCs, wherein each CC in the group of CCs use a same beam.  However, Intel teaches wherein the UE switches the beams simultaneously if the multiple CCs are in a group of CCs, wherein each CC in the group of CCs use a same beam (p.4, section 2.4: any update in the DL transmission beam should be performed jointly on the corresponding group of CCs). 
Thus, it would have been obvious to one of ordinary skill in the art to implement joint beam activation, taught by Intel, into the CC groups, taught by Apple, in order to implement a well-known feature of a pre-defined protocol. In addition it would have been obvious to combine Apple and Intel in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 10, 11, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apple Inc, “Remaining Issues on Multi-beam operation”, 3GPP TSG RAN WG1 #99, Reno, USA, November 18-22, 2019; Intel, “Discussion on multi-beam enhancements”, 3GPP TSG RAN WG1 #98, Prague, CZ, August 26-30, 2019 in view of Mediatek, “Discussion on remaining issues on TCI switching”, 3GPP TSG-RAN WG4 Meeting #92, Ljubljana, SI, August 26th-30th, 2019.
As to claim 10, 21: Apple teaches the method of claim 8, 19.
Apple may not explicitly teach wherein the TCI state is a known state for a first CC and an unknown state for a second CC, and wherein the UE switches to a new beam selected using the known state for the first CC.  However, MediaTek teaches wherein the TCI state is a known state for a first CC and an unknown state for a second CC (p.2, section 2, section 3: known and unknown TCI state switch), and wherein the UE switches to a new beam selected using the known state for the first CC (p.2, section 2: RAN4 RRM discussion only focus on QCL-TypeD in TCI state switching.  However, it’s worth noting that TCI state of other QCL-Type can also be switching by the signaling).
Thus, it would have been obvious to one of ordinary skill in the art to implement known and unknown TCI states, taught by Mediatek, into the different times, taught by Huawei, in order to implement a well-known feature of a pre-defined protocol. In addition it would have been obvious to combine Mediatek and Huawei in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 11, 22: Apple teaches the method of claim 8, 19.
Apple may not explicitly teach wherein the TCI state is an unknown state for at least one of the multiple CCs, the method further comprising: performing measurements to select a new UE beam based on the TCI state for each of the CCs in the group of CCs using the same beam, wherein the UE switches to the new UE beam after performing the measurements.  However, MediaTek teaches wherein the TCI state is an unknown state for at least one of the multiple CCs (p.2, section 3: unknown TCI state), the method further comprising: performing measurements to select a new UE beam based on the TCI state for each of the CCs in the group of CCs using the same beam, wherein the UE switches to the new UE beam after performing the measurements (p.1, section 2: the target TCI state should remain detectable by the SNR of the TCI state > -3dB when TCI state is known in TCI switching).
Thus, it would have been obvious to one of ordinary skill in the art to implement known and unknown TCI states, taught by Mediatek, into the different times, taught by Huawei, in order to implement a well-known feature of a pre-defined protocol. In addition it would have been obvious to combine Mediatek and Huawei in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Independent Claim 23, 30
Claim(s) 23, 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Apple Inc, “Remaining Issues on Multi-beam operation”, 3GPP TSG RAN WG1 #99, Reno, USA, November 18-22, 2019.
As to claim 23, 30: Apple teaches a method of wireless communication at a base station, comprising: transmitting, to a user equipment (UE), a transmission including an indication to change at least one of a transmission configuration indication (TCI) state for multiple component carriers (CCs) sharing a same beam, a spatial relation for the multiple CCs, or a pathloss reference signal (PL RS) for the multiple CCs (p.1, section 2: when TCI state is switched in one CC in an FR2 band, the switched TCI state should be applied to all the other CCs in the same band);  and scheduling communication for the UE based on at least one of a receive time difference (RTD) between a first CC and a second CC or the TCI state being an unknown TCI state for at least one CC of the multiple CCs (p.2, section 3: UE will start the procedure for unknown TCI state switch to try different Rx beams).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/           Primary Examiner, Art Unit 2466